Citation Nr: 0004978	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for aggravation of left 
shoulder impingement and bursitis.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 
1972 and from March 1973 to March 1981.  He had subsequent 
brief periods of active duty associated with service in the 
United States Navy Reserves.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that service connection for left shoulder disability, neck 
and upper back disability, and tension headaches was not 
warranted.

In a rating decision dated in October 1994, the RO denied 
entitlement to service connection for left shoulder 
disability and neck and upper back disorder.  That rating 
became final insomuchas the veteran did not file a notice of 
disagreement (NOD) with the October 1994 rating decision.  In 
a rating decision dated in December 1995, the RO reopened the 
veteran's claims with respect to his left shoulder and neck 
and upper back and deferred the claim for the purpose of 
scheduling a VA examination to determine residual disability 
from the inservice incident.  In a rating decision dated in 
March 1996, the RO denied entitlement to service connection 
for residuals of an injury to the left shoulder, neck and 
upper back.  The appeal has been ongoing since that rating 
decision.

Appellate consideration of the issue of entitlement to 
service connection for a cervical spine disorder will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  Existing left shoulder impingement symptoms and bursitis 
were aggravated during a November 1992 trauma sustained while 
the veteran was on active duty associated with participation 
in the United States Navy Reserves.

2.  The veteran's current tension headache disability is 
attributable to injury sustained in November 1992 while on 
active duty associated with participation in the United 
States Navy Reserves.

3.  Evidence tending to show that a current disorder 
involving the cervical spine may be related to service has 
been presented.


CONCLUSIONS OF LAW

1.  Service connection for aggravation of left shoulder 
impingement and bursitis is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  Service connection for tension headaches is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claim for entitlement to service connection for a 
disorder involving the cervical spine is well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An enlistment medical examination conducted in March 1970 is 
silent for any pertinent findings.  Similarly, an examination 
for separation dated in January 1972 is negative for any 
relevant complaints, notations, or findings.  In the report 
of an enlistment examination dated in September 1972 related 
to the veteran's second period of service, other than a 
history of a broken clavicle, the record is silent for 
pertinent findings.  Included in the veteran's service 
medical records is a clinical entry dated in September 1977, 
at which time the veteran reported a history of migraines; 
the impression rendered was tension headaches.  

Also of record is a clinical entry dated in March 1980 in 
which the veteran complained of headaches when reading.  The 
provisional diagnosis was presbyopia.  Other entries 
throughout the veteran's periods of service that reveal any 
complaints of headaches were noted to be in conjunction with 
bouts of flu or congestion.  

In February 1981, the veteran reported a fall from the flight 
deck for a distance of about eight to ten feet.  No 
complaints pertinent to the veteran's current claims are 
indicated at that time.  In a report of medical history dated 
in March 1981, the veteran noted a history of recurrent back 
pain.  Otherwise, review of the veteran's service medical 
records fails to reveal evidence that relates to the 
veteran's current claims.

According to a VA examination report dated in October 1986, 
the veteran reported a past medical history of back pain and 
pain above the shoulders.  In pertinent part, all clinical 
findings were normal.  In a private medical doctor's opinion 
dated in February 1989, the physician noted the veteran's 
complaints of intermittent episodic pain that was mild in 
nature between 1970 to 1980, and then around 1981, the 
veteran stated that he fell off the flight deck, injuring his 
back further.  The veteran reported that he then fell again 
at sometime close to the time of that examination, and landed 
on his back.  On examination, the physician rendered an 
impression of spondylolysis with symptoms in the lower back.  
A chiropractor's statement dated in April 1989 primarily 
refers to symptomatology of the lower back.  The chiropractor 
noted restriction of movement in the lumbar area.  

Private outpatient records that extended from 1988 to 1994 
include ongoing complaints by the veteran of back pain.  In a 
July 1989 record, the veteran was given a back brace.  

During VA examination conducted in January 1990, the veteran 
reported extreme pain in the upper back when sitting, 
lifting, or bending.  The diagnosis was spondylolysis in the 
lumbar area.  There was nothing related to the upper back.

A private medical entry dated in September 1992 reveals 
complaints related to his left shoulder.  The veteran 
reported that he injured his left shoulder at the same time 
he hurt his back when he fell in service sometime in 1980 to 
1981.  An impression was rendered of acute rotator cuff 
impingement.  In a record dated in November 1992, the veteran 
reported that he reinjured his shoulder when a large piece of 
sheetmetal fell on top of him.  The doctor diagnosed scapular 
contusion.  

A report from the accident that occurred in November 1992 is 
of record, which reveals that a metal shelf fell on the 
veteran's head and back, injuring his neck and left shoulder.  
The examiner noted contusions and abrasions of the left 
shoulder and upper back.  An x-ray study of the left shoulder 
revealed normal findings.  

In a private orthopedic surgeon's letter dated in February 
1993, the doctor noted, in pertinent part, that the veteran 
was being treated for chronic impingement of the left 
shoulder.  In a record dated in August 1993, the veteran 
reported that his shoulder continued to bother him and that 
he had flare-ups for back pain.  In a record dated in 
November 1993, the veteran was seen for symptoms related to 
the cervical spine.  The doctor reported that the veteran's 
history suggested some question of trauma to that area.  The 
veteran reported pain in the neck with some numbness of the 
upper extremity.  The diagnosis rendered was slight rigidity 
of the cervical spine and postural change.  An orthopedic 
surgeon's statement dated in August 1994 discloses that the 
veteran has a chronic back disorder.  

A statement was received in April 1995 from a lieutenant of 
the U.S. Navy, in which the lieutenant confirmed that the 
veteran was on active duty in the Reserves at the time of the 
November 21, 1992 accident.  The officer stated that the 
veteran experienced severe back pain as a result of the 
accident and that symptoms continued until the time that the 
veteran was detached from that unit.  

A statement dated in January 1996 by the same surgeon as in 
1994 reveals that the veteran has had ongoing neck and 
shoulder pain since the accident in service. 

VA examination report dated in November 1996 reveals 
complaints of constant pain in the left shoulder and neck 
pain with spasms associated with tension headaches.  On 
examination, the examiner diagnosed mild impingement in the 
left shoulder and a high likelihood of rotator cuff tear on 
the left side.  As to the neck, the examiner noted trapezius 
spasm bilaterally with evidence of objective radiculopathy in 
the upper extremities.

The same examiner saw the veteran in May 1997 at which time 
the veteran had the same complaints as above with respect to 
his neck and upper back and his left shoulder.  As to whether 
the veteran's disabilities stemmed from the November 1992 
incident in service, the examiner noted that the veteran did 
have a prior history of left shoulder pathology.  He 
indicated that he could not state for certain whether the 
veteran's residual disability is the result of the accident 
in November 1992, he could opine that the veteran had 
predisposing factors to develop the condition that he 
apparently incurred in November 1992.  He opined that the 
veteran was predisposed to the sort of injury he incurred in 
November 1992 due to impingement symptoms and bursitis in the 
past and that the November 1992 injury likely contributed to 
the current pathology.  

In a private medical doctor's statement dated in January 
1997, the physician noted that the veteran injured his neck 
in 1992 and that he has a bulging cervical disc for which he 
was being treated.  The doctor stated that the muscle pain in 
the veteran's neck and muscle type contraction headaches are 
a result of the injury that occurred in 1992.  

An Magnetic Resonance Imaging (MRI) conducted in May 1998 
revealed evidence of prior left AC joint trauma with edema.  
In June 1998, the veteran underwent surgery for a partial 
rotator cuff tear of the left shoulder.  

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  

A threshold inquiry for all claims of entitlement to service 
connection is whether the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as Court) has held that there are three basic 
evidentiary requirements to establish a well grounded claim 
for service connection:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The chronicity standard is 
established by competent evidence of the existence of a 
chronic disease in service (or during an applicable 
presumption period) and present manifestations of the same 
chronic disease.  The continuity standard is established by 
medical evidence of a current disability; evidence that a 
condition was noted in service or during a presumption 
period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, supra.

In this case, the veteran has established well grounded 
claims with respect to all three of the current issues before 
the Board.  That is, he has submitted competent evidence of 
current left shoulder disability, upper neck and back 
disability, and tension headaches coincident with service.  
Caluza at 506.

Specifically, the veteran in this case has submitted 
competent evidence of an inservice incurrence, that is, the 
accident that took place in November 1992 involving the left 
shoulder, back, and neck; clinical evidence of current 
disabilities; and evidence tending to show a medical nexus 
between pathology associated with current shoulder 
disability, upper back and neck and tension headaches and the 
veteran's period of service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (1999).  

In sum, there is no question of current disabilities, as 
substantiated by medical records noted above.  In particular, 
with regard to the veteran's left shoulder disorder, in June 
1998, the veteran underwent surgery for left shoulder rotator 
cuff tear.  In a private statement rendered in January 1997, 
the doctor indicated pathology associated with cervical neck 
problems and headaches.  Moreover, the record is clear that 
the veteran experienced an injury while on active duty in 
1992 that resulted in residual disability of the left 
shoulder, and neck and upper back problems.  A document is of 
record that supports the details of the accident in November 
1992, at which time a shelving package fell on top of the 
veteran, hitting his left shoulder and upper back and neck 
area.  

Furthermore, of record is a statement by Lieutenant Reid W. 
Chambers, received in the record in April 1995 in which the 
lieutenant attested to the accident in 1992 that involved the 
veteran.  The lieutenant further stated that at that time, 
the veteran complained of severe pain in the area where he 
was injured and continued to experience such pain until the 
time he left the unit.  Thus, there is evidence to 
substantiate the veteran's rendition of what occurred while 
he was on active duty.  Although the veteran himself is 
competent to testify to events that are readily observable by 
a lay person, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), the importance of this particular statement is that 
it confirms that at the time when the veteran was injured, he 
was on active duty.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.

Most significant in this veteran's case is the statement 
provided by VA examiner in May 1997, at which time the 
examiner re-evaluated the veteran's disabilities and rendered 
a medical opinion as to the relationship between the 
veteran's disabilities and his period of service.  The 
examiner definitively drew a conclusion that overall, in 
spite of the veteran's past medical history of left shoulder 
impingement and bursitis, the blow to the veteran's left 
shoulder in 1992 could have resulted in rotator cuff tear.  
In essence, the examiner stated that it was not felt that the 
veteran's left shoulder impairment existed completely before 
the 1992 injury or that the disability stemmed entirely from 
the incident.  Rather, the examiner concluded that the 1992 
injury likely contributed to current pathology of the left 
shoulder.

In a private medical opinion rendered in January 1997, the 
physician stated that the veteran experienced muscle 
contraction type headaches that directly related to the 
former injury.  The physician also noted that the veteran 
currently was being treated for his symptoms.

The Board notes that the evidence being in relative 
equipoise, and in consideration of reasonable doubt, there is 
an approximate balance between positive and negative evidence 
as to the merits of the veteran's claim; thus, the benefit of 
the doubt in resolving this issue shall be given to the 
veteran, as provided under 38  U.S.C.A., §§ 1154, 5107.  
Therefore, in light of the foregoing bases and analyses, and 
in view of the evidence of record, service connection is 
warranted for aggravation of left shoulder impingement and 
bursitis, and tension headaches resulting from a November 
1992 injury.




ORDER

Entitlement to service connection for aggravation of left 
shoulder impingement and bursitis is granted.

Entitlement to service connection for tension headaches is 
granted.


REMAND

Because the veteran's claim for entitlement to service 
connection for a cervical spine disability is well grounded, 
the VA now has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the veteran in obtaining 
available facts and evidence to support his claim includes 
obtaining pertinent evidence that applies to all relevant 
facts.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty 
to assist includes obtaining copies of all records under the 
control of the VA.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Full compliance with the duty to assist also 
includes VA's assistance in obtaining relevant records from 
private physicians when the veteran has provided concrete 
data as to time, place and identity.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Because the evidence of record 
is not presently sufficient to support a grant of service 
connection for a cervical spine disability, additional 
development is required.

In order for any medical opinion regarding the etiology and 
nature of the veteran's currently-shown cervical spine 
disability to be fully-informed, the RO should first obtain 
records reflecting recent medical treatment involving the 
veteran's neck and upper back.  After obtaining complete 
medical records reflecting the veteran's treatment subsequent 
to the 1992 accident, the RO should obtain a fully-informed 
medical opinion as to the etiology of the currently-shown 
cervical spine disability.  If all or part of the present 
pathology is medically-related to the 1992 accident, then 
service connection for that amount of pathology would be in 
order.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who have treated the 
veteran for complaints involving the 
cervical spine since the November 1992 
accident.  After securing the necessary 
release(s), the RO should obtain these 
records, including complete copies of any 
partial records already contained in the 
claims file.  

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to identify the nature and etiology of 
the veteran's cervical spine pathology.  
The veteran's claims file, including all 
records obtained pursuant to the above 
request, must be made available to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
performed in conjunction with the 
examination and the results made 
available to the examiner for review.  
The examiner is requested to identify 
specific diagnoses pertaining to all 
pathology in the area of the veteran's 
cervical spine.  Then the examiner is 
requested to identify, as specifically as 
possible, the cause of each diagnosed 
disability.  If any of the disabilities 
identified were caused in whole or part 
by the trauma experienced in November 
1992, the examiner should specify which 
disability and what proportion of each is 
related to the trauma incurred when the 
metal shelf fell on the veteran in 
November 1992.  The complete rationale 
for all opinions expressed should be 
fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

